Bloodworth, J.
1. Ground 1 of the amendment to the motion for a new trial alleges that the court erred in admitting certain evidence over the objections that it was “irrelevant, and inadmissible.” Such objections are too general, and raise no question for determination by this court. City of Manchester v. Beavers, 38 Ga. App. 338 (3) (144 S. E. 11), and cit.
3. The court charged the jury: “Indirect or circumstantial evidence is that which only tends to establish the issue by proof of various facts sustaining by their consistency the theory or hypothesis claimed. Before you would be authorized to convict on circumstantial evidence alone, the proven facts must not only be consistent with the hypothesis or theory of guilt, but must exclude every other reasonable hypothesis or theory save that of the guilt of the accused.” This is alleged to be error because of the use of the words “theory or” and the words “or theory” where they occur in this part of the charge, as the word "theory” does not appear in the statute (Penal Code (1910), § 1010), and does Dot mean the same thing as “hypothesis.” These errors, if errors they be, are not of such materiality as to require a reversal of the judgment. Citing several cases to support its holding, this court, in McKenzie v. State, 37 Ga. App. 795 (3) (110 S. E. 347), said: “Conceding that there are slight inaccuracies of expression and minor errors in the charge, these are not of such materiality as to require the grant of a new trial. There is nothing in these errors and inaccuracies that would likely mislead the jury and cause them to render a verdict contrary to the facts and the general tenor of the charge, which fully and correctly stated the issues in the case and in such a way as not to be prejudicial to the cause of the de*575fendant.” See Howard v. State, 25 Ga. App. 408 (4) (103 S. E. 683). See also McNaughton v. State, 136 Ga. 611 (71 S. E. 1038).
3. There is no merit in either of the remaining special grounds of the motion for a new trial.
4. The evidence is sufficient to authorize the jury to return a verdict of guilty, and the motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.